
	
		I
		111th CONGRESS
		1st Session
		H. R. 4145
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Sam Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to prohibit
		  the issuance of Social Security account numbers to nonimmigrant aliens who are
		  admitted to the United States as students in order to pursue a full course of
		  study or their spouses or minor children unless such aliens are applicants for
		  or recipients of benefits under a program financed by the Federal
		  Government.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Students Social Security
			 Numbers Reform Act of 2009.
		2.Prohibition of
			 issuance of social security account numbers to nonimmigrant aliens admitted to
			 the United States as students, or their spouses or minor children, except in
			 connection with benefits under a Federal program
			(a)In
			 generalSection
			 205(c)(2)(B)((i)(I) of the Social Security Act (42 U.S.C. 405(c)(2)(B)(i)(I))
			 is amended by striking employment; and inserting
			 employment, except that the Commissioner shall not issue a Social
			 Security account number to any nonimmigrant alien described in section
			 101(a)(15)(F) of the Immigration and Nationality Act unless such alien is an
			 individual described in subclause (II);.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply with respect to Social Security account numbers issued
			 after 180 days after the date of the enactment of this Act.
			
